Two Quality Improvement Activities HCFA & SAMHSA are Undertaking

DEPARTMENT OF HEALTH & HUMAN SERVICES
200 Independence
Avenue, SW Washington,
D.C. 20201
April 13, 2000
Dear Colleague:
We are pleased to inform you about two quality improvement activities the Health Care
Financing Administration (HCFA) and the Substance Abuse and Mental Health Services
Administration (SAMHSA) are undertaking. They are briefly described below.
First, we have contracted with the Institute for Healthcare Improvement (IHI) to offer States two
collaborative projects; one on asthma and one on depression. These collaborative projects are
designed to assist State Medicaid agencies in developing or improving their capacity to
implement quality improvement activities or to provide technical assistance to contracting
managed care organizations. Please see the enclosed fact sheet that describes the IHI
collaborative project structure and timeline.
The second activity is an information sharing conference that we will be co-sponsoring on quality
assessment and improvement tools that States can use to measure and improve the health care
provided to their Medicaid beneficiaries. The conference will be held in St. Louis, Missouri, on
September 26 28, 2000. A save-the-date postcard has been sent to State staff designated as
potential attendees by HCFA Regional Office staff and by SAMHSA. A copy is enclosed for your
reference.
We are very excited about convening this information sharing conference and are happy to
announce that both agencies have funds available to support State participants, one person from the
State Medicaid agency and one person from the State Mental Health/Substance Abuse agency. If
the State has separate agencies for Mental Health and Substance Abuse, we will fund one person
from each agency. We encourage additional State staff to participate as well. We anticipate that
management as well as quality improvement staff will participate in this conference. We will be
sharing information in areas such as calculating performance measures, administering consumer
and provider surveys, and using encounter data for quality measurement purposes. We hope to
provide States with a vehicle to share their experiences for improving quality of care for Medicaid
beneficiaries. In addition, we plan to address the Balanced Budget Act of 1997 requirements for
quality oversight of Medicaid managed care, and to
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041300.asp (1 of 3)4/11/2006 4:51:42 PM Two Quality Improvement Activities
HCFA & SAMHSA are Undertaking

explore tools that can be used to assess the quality of care provided to populations with special
health care needs including beneficiaries with behavioral health care needs.

Page 2 -Dear Colleague
Among the highlights of this conference, States will have the opportunity to participate in a
workshop with IHI, on the third day, on either the asthma or depression collaborative. States must
commit in advance to participate in one or both collaboratives mentioned above.
We have scheduled a conference call May 17, 2000 from 3:00 to 4:00 EDT for States to explore
this opportunity with IHI. If you are interested in this project, we need the name and contact
information of the State official who will represent your agency. We suggest that the Medicaid
Director, Substance Abuse Director, and Mental Health Director or other senior official participate
on the call.
Please fill out the enclosed IHI collaborative project participation form and return by May 1 to:
Sharon Gilles
HCFA/CMSO/QPMG/DQSM
7500 Security Boulevard, Mail Stop S3- 13- 15
Baltimore, MD 21244-1850

Again, we are very excited to be able to offer you the opportunity to work with IHI and attend
our conference. We look forward to your participation. If you have any questions, please contact
Sharon Gilles on 410-786-1177 or Deirdre Duzor on 410-786-4626.
Sincerely,
/s/
Timothy M. Westmoreland Director Center for Medicaid and State Operations Health Care
Financing Administration
Joseph A. Autry, MD. Deputy, Administrator Substance Abuse and Mental Health Services
Administration
Enclosures
Page 3 -Dear Colleague
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041300.asp (2 of 3)4/11/2006 4:51:42 PM Two Quality Improvement Activities
HCFA & SAMHSA are Undertaking

cc:
All HCFA Regional Administrators

All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director of Health Legislation National Governors' Association
Jack Gustafson Executive Director, National Association of State Alcohol and Drug Abuse
Directors
Bob Glover Executive Director, National Association of State Mental Health Program Directors
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd041300.asp (3 of 3)4/11/2006 4:51:42 PM

